    Case 19-00488-SMT   Doc 47 Filed 09/13/19 Entered 09/13/19 13:55:02   Desc Main
                              Document
The document below is hereby signed.        Page 1 of 5

Signed: September 12, 2019




                                  ___________________________
                                  S. Martin Teel, Jr.
                                  United States Bankruptcy Judge

                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA

     In re                               )
                                         )
     JOYCE Y. BENDER,                    )     Case No. 19-00488
                                         )     (Chapter 13)
                        Debtor.          )     Not for Publication in
                                         )     West’s Bankruptcy Reporter

                         MEMORANDUM DECISION REGARDING
                    GRANTING RELIEF FROM THE AUTOMATIC STAY

          U.S. Bank Trust, N.A., as Trustee for LSF9 Master

    Participation Trust (“U.S. Bank”) seeks relief from the automatic

    stay to pursue a foreclosure sale regarding the debtor’s real

    property.

                                          I

          The automatic stay has already terminated in this case under

    11 U.S.C. § 362(c)(3).        The debtor’s prior case, Case No. 19-

    00012, was dismissed on January 9, 2019, within one year of the

    commencement of this case.        The debtor did not file a motion

    within 30 days after the commencement of this case seeking to

    extend the automatic stay beyond 30 days after the commencement

    of the case.     Therefore, under § 362(c)(3), the automatic stay

    terminated.
Case 19-00488-SMT   Doc 47    Filed 09/13/19 Entered 09/13/19 13:55:02   Desc Main
                             Document      Page 2 of 5


                                       II

      Even if the automatic stay did not already terminate under

§ 362(c)(3), this is a Chapter 7 case, and termination of the

automatic stay is justified because no purpose under the

Bankruptcy Code would be served by keeping the automatic stay in

place.   “The automatic stay is a temporary stay pending a

determination of whether there is cause to lift the stay, and

such cause includes there being, as here, no reason under the

Bankruptcy Code to keep the automatic stay in place.” In re

Horton, 595 B.R. 1, 2 (Bankr. D.D.C. 2019).             The debtor has

claimed the property at issue, her residence, to be exempt in its

entirety (and a debtor in the District of Columbia is entitled

under D.C. Code § 15-501(a)(14) to exempt the entirety of her

residence).    Understandably, the Chapter 7 trustee, who

represents the interests of the estate, has not opposed U.S.

Bank’s motion: the Chapter 7 trustee will not be administering

property that is exempted from the estate.

      Eventually this Chapter 7 case will come to an end, and upon

closing of the case, the debtor’s residence would cease by reason

of 11 U.S.C. § 554(c) to be estate property even if she had not

exempted it.    The automatic stay of any foreclosure sale efforts

(if it did not already terminate under § 362(c)(3)) would

terminate by operation of 11 U.S.C. § 362(c)(1) and (2)(A) upon

the closing of the case.        The debtor points to no purpose under


                                        2
Case 19-00488-SMT   Doc 47    Filed 09/13/19 Entered 09/13/19 13:55:02   Desc Main
                             Document      Page 3 of 5


the Bankruptcy Code warranting delaying the inevitable.                  This is

not a chapter 11 or chapter 13 case that might provide a purpose

for having the automatic stay remain in place as to the property.

                                      III

      The debtor contends:

      Countrywide [the original lender] never loaned me
      $416,000.00.   The   small   amount   I   did   receive,
      approximately $50,000.00, went to pay bills. That is all
      the money I ever received from Countrywide.
           It is a blatant lie for them to claim they loaned me
      $416,000.00. They dealt with me having illegal and corrupt
      intentions. I was a victim of a predatory lender.

The debtor will retain the right in foreclosure proceedings to

raise that challenge to the debt U.S. Bank is attempting to

collect.1   That she has such a challenge to U.S. Bank’s claim

does not alter the fact that there is no reason under the

Bankruptcy Code to keep the automatic stay in place.

      Although the challenge to U.S. Bank’s claim is pertinent to

whether the state court ought to permit foreclosure to proceed,

the debtor has not pointed to any reason why the challenge is

pertinent at this juncture to the administration of this

bankruptcy case such as to fall within the court’s subject matter

jurisdiction under 28 U.S.C. § 1334(b).



      1
        Consideration for agreeing to pay that $416,000 would not
necessarily be limited to cash directly received by the debtor.
The debtor does not address whether Countrywide financed the
purchase of the property (distributing funds to the seller) or
paid off an existing lien (distributing funds to the holder of
the existing lien).

                                        3
Case 19-00488-SMT   Doc 47    Filed 09/13/19 Entered 09/13/19 13:55:02   Desc Main
                             Document      Page 4 of 5


                                       IV

      In any event, the debtor did not present evidence in support

of her challenge.     The debtor did not appear at the scheduled

time for the hearing on U.S. Bank’s motion, and thus did not

offer evidence in support of her challenge quoted above.                 The

debtor has not denied that she executed the promissory note, upon

which U.S. Bank relies, reflecting the debtor’s promise to pay

$416,000.   Without any evidence establishing that the debtor did

not lawfully become obligated to pay Countrywide $416,000, the

promissory note is enforceable for the full amount stated plus

interest and fees that have accrued.           The debtor has challenged

the amount that U.S. Bank asserts it is now owed if the $416,000

promissory note is lawfully enforceable.            That amount exceeds the

value of the property that the debtor listed on her schedules,

and relief from the stay is appropriate under 11 U.S.C.

§ 362(d)(2) based on the lack of equity and the fact that the

property is not necessary for an effective reorganization.                 If

§ 362(d)(2) were the critical issue regarding the motion, the

debtor might be entitled to seek to have a renewed hearing to

present evidence.2     However, it is not a critical issue because



      2
        The debtor appeared in the courtroom after the hearing
had concluded, and the courtroom deputy clerk was unable to reach
U.S. Bank’s counsel to possibly resume the hearing. The debtor
explained to the courtroom deputy clerk that the special public
transportation for her as a disabled individual was more than an
hour late in arriving to pick her up.

                                        4
Case 19-00488-SMT                                                       Doc 47    Filed 09/13/19 Entered 09/13/19 13:55:02   Desc Main
                                                                                 Document      Page 5 of 5


other reasons, discussed above, require that I grant U.S. Bank’s

motion, and would render it unnecessary to adjudicate the

debtor’s challenge quoted above.

                                                                                            V

                              Based on the foregoing, an order follows granting U.S.

Bank’s motion.

                                                                                                      [Signed and dated above.]

Copies to: Debtor (by hand-mailing); e-recipients.




R:\Common\TeelSM\Judge Temp Docs\Bender (Joyce) Mem Decsn re MFRS.wpd
                                                                                            5
